Citation Nr: 1500842	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-28 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability with right lower extremity radiculopathy, weakness and atrophy.

2.  Entitlement to service connection for right iliotibial band syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to October 1973; and from November 1975 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Preliminary matter

In April 2014, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge (i.e., Travel Board hearing).  At the hearing, the matter of withdrawal of the issues of service connection for right knee and ankle disabilities was raised.  The Veteran wished to withdraw the issues because he felt that they were part of the low back disability.  However, no formal withdrawal, in writing or as hearing testimony was made, and the VLJ decided to reserve judgment until the file could be reviewed in detail.  Such review discloses that in his April 2010 claim, the Veteran identified three issues-service connection for lumbosacral spine disc disease with right leg radiculopathy and muscle atrophy; service connection for a bilateral knee condition; and service connection for bilateral ankle conditions.  The VA examination in December 2010 found that the Veteran had chronic lumbosacral spine strain with degenerative changes, status post laminectomy with residual radiculopathy.  He had numbness along the L5 dermatome and decreased strength.  Concerning the knees, the examiner diagnosed bilateral patellofemoral pain syndrome and right-sided iliotibial band syndrome.  The examiner found that the bilateral patellofemoral pain syndrome was related to complaints of knee pain shown in service, and service connection was granted for that disability on a direct basis.  

The iliotibial band syndrome of the right knee was thought to be due to the lumbar spine disability, as a consequence of altered mechanics and gait.  Thus, this rationale indicates that the syndrome is not a manifestation of the lumbosacral spine disability, but rather a secondary disability caused by the lumbosacral disability.  Accordingly, the issue is maintained as a separate issue.  

Concerning the right ankle condition, the examiner diagnosed right ankle residual weakness, post lumbar laminectomy.  This condition is thereby identified as a symptom of the lumbar spine disability, and weakness is included in the diagnostic criteria for rating neurological conditions that affect the ankle and foot.  See 38 C.F.R. § 4.124a, Codes 8520-8525.  Moreover, the criteria for rating spinal conditions explicitly provide for neurological manifestations to be rated separately.  See 38 C.F.R. § 4.71a, Codes 5235-5243, Note (1).  Therefore, particularly because the lumbar spine issue already includes radiculopathy, an ankle condition should not be listed as a separate issue, to avoid pyramiding.  See 38 C.F.R. § 4.14.  However, the Veteran is not withdrawing his argument that the neurological manifestations be service-connected, so withdrawal is not appropriate.  For these reasons, the Board has combined the claimed neurological manifestations with the issue of service connection for the lumbosacral spine.  

Development

With the issues on appeal properly identified, additional development of the evidence should be undertaken before a decision is entered in this appeal.  The Veteran states that he injured his low back during service, and that within 3 years of his discharge, he had surgery for a ruptured disc in his back.  Service treatment records show that the Veteran was seen in April 1978 complaining of back pain for 3 days.  When evaluated, it was reported that he had no acute injury, but had an old injury to the back in 1974; the Veteran was not on active duty at any time during 1974.  He also said that there had been no fracture, and it had been thought to be muscle strain.  

On physical examination in 1978, there was muscle spasm of the left paravertebral muscles, decreased range of motion, and negative straight leg raising.  Two days later, he indicated the pain was still very bad.  There is also an undated, partial record, noting an assessment of "chronic sprain lumbosacral spine."  X-rays in 1978 were normal, however.

On an over-40 examination in May 1990, the Veteran gave a history of recurrent back pain.  It was noted that the Veteran had injured his back in Germany in 1978, and had trouble standing straight at times, and also had pain when sitting in a soft chair for one-half hour.  There is no record of a separation examination.  

These are the only records of in-service back complaints during the Veteran's 20 years of active duty, including the continuous period from November 1975 to December 1991.  The opinion of the VA examiner who examined the Veteran in May 2013 was that given the infrequent complaints, and lack of medical discharge, the symptoms were most likely to have been resolved self-limited conditions, unrelated to the Veteran's current lumbosacral spine disability.  This may be said to rule out the question of existence prior to service of a chronic low back disability, based on the reported 1974 injury.

However, as to service incurrence, slightly more than three years after his discharge from service, in February 1995, the Veteran underwent a laminectomy for herniated nucleus pulposus.  The only record currently available is the operative report, which, to a lay observer, indicates a complex surgery at that time.  The Veteran states that the surgeon does not have any additional records pertaining to the hospitalization or surgery.  However, there is no indication that the hospital, Mid-Columbia Medical Center, which is still in existence, has been requested to provide the records.  Such records, if available, would be of paramount importance, because they would reveal the history obtained at a period close in time to both service and the surgery.  

Moreover, an opinion should be obtained for a medical determination as to whether the findings demonstrated during the February 1995 surgery were at least as likely as not present during service.  

Additionally, the record does not include reports of adequate post-service radiographic studies, such as X-rays or magnetic resonance imaging (MRI) scan, of the lumbosacral spine.  In this regard, diagnostic tests, apparently X-rays, obtained in December 2010 were noted to be "poorly evaluated due to overlying bowel gas," and findings were questionable.  The examiner at that time, and in a January 2011 addendum, was unable to provide an opinion without speculation.  Although the Veteran indicated in July 2010 that he was no longer receiving primary care treatment at a VA facility, the RO should ascertain whether any relevant records, including radiographic studies, have been created since that time.  Unless there is a medical contraindication, radiographic studies should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Take all legally required actions to obtain the complete records of the Veteran's hospitalization in Mid-Columbia Medical Center in The Dalles, Oregon, in February 1995, for a laminectomy with excision of extruded disc L5-S1 right.  All efforts to obtain the records should be documented in the claims file.  

2.  Obtain all records of the Veteran's VA treatment dated from August 2010 to the present, in particular, all radiographic studies of the low back obtained during this period, as well as all records of treatment or evaluations concerning the low back/lumbosacral spine.  If no such records are available, a negative response should be placed in the claims file.  

3.  Then, schedule the Veteran for a VA examination to determine the nature of the current lumbosacral spine disability.  In particular, appropriate radiographic studies should be obtained unless adequate studies are obtained pursuant to the previous paragraph, or are medically contraindicated.  All findings and diagnoses should be reported in detail.  

Because the medical complexity of the operative findings shown in February 1995 requires analysis by an expert in the field, efforts should be made to obtain an opinion for an orthopedic surgeon.  If an orthopedic surgeon is not available, an explanation should be provided.  The following questions need to be addressed:

a.  The likelihood that the lumbosacral spine disability found in February 1995, as described in the report of operation, and any other records which may be obtained pursuant to this remand, was present during active service, which ended in December 1991.  This question involves a medical determination as to the likelihood that the findings shown in February 1995 would have been present during service, or, if arthritis is shown, within a year of separation, based on accepted medical principles.  

The medical opinion should also address the likelihood that there was lumbosacral disability present in service which was causally implicated in the herniated nucleus pulposus shown in February 1995, even if the herniated nucleus pulposus itself was not present in service.  

It would be helpful if the physician would use the following language in his or her opinion, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

b.  Whether a current lumbosacral spine disability (i.e., shown at any time from 2010 to the present) represents a continuation or progression of the lumbosacral spine disability shown in February 1995.  Please note that unless there is some clearly definable medical reason that any current lumbosacral spine disability is unrelated to the disability shown in February 1995, it should be assumed to be associated with the disability present in February 1995.    

4.  After the completion of the above, and any other indicated development, the RO should readjudicate the claims on appeal.  If any decision is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




